Le)

an

10

1]

13
14
15

16

 

 

Case 3:19-cv-03425-JST Document 26-1 Filed 07/17/19 Page 1 of 2

FABIO E. MARINO (SBN 183825)
fmarino@polsinelli.com
POLSINELLI LLP

1661 Page Mill Road, Suite A

Palo Alto, CA 94304

T: 650-461-7700

F: 650-461-7701

Phillip Zeeck (Admitted PHV)
pzeeck@polsinelli.com
POLSINELLI PC

900 West 48" Place, Ste. 900
Kansas City, MO 64112

T: 816-753-1000

F: 816-753-1536

Attorneys for Defendants
Ryan Hunt and Alen Hundur

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

NIANTIC, INC., Case No. 3:19-cv-03425 JST

Plaintiff, DECLARATION OF RYAN HUNT IN
SUPPORT OF DEFENDANTS RYAN

Vv. HUNT AND ALEN HUNDUR’S NOTICE
OF MOTION AND MOTION TO
GLOBAL++4, et al., DISMISS; MEMORANDUM OF POINTS
AND AUTHORITIES IN SUPPORT
Defendants. THEREOF

Date: August 22, 2019

Time: 2:00 p.m.

Ctrm: 9, 191 Floor

Judge: Honorable Jon S. Tigar

 

Date Action Filed: June 14, 2019

 

DECL. OF RYAN HUNT ISO OF MTD
CASE NO. 3:19-cv-03425-JST

 
 

Case 3:19-cv-03425-JST Document 26-1 Filed 07/17/19 Page 2 of 2

I, Ryan Hunt, declare as follows:

L. I am the CEO of IT Haven Inc. (“IT Haven”). I have personal knowledge of the
facts set forth herein and, if called as a witness, I could and would competently testify thereto.

A | submit this declaration for the purposes of attesting that Global++, named as a
defendant in this action, is a nonentity.

3. Global++ is not, and never has been, a corporation, a limited liability company, a
partnership, or any other kind of legal entity.

4, I have never incorporated Global++ or attempted to organize or create a legal

entity of that name by any sort, and no one has done so on my behalf or at my direction.

x. To my knowledge, no such entity exists or has ever existed.
6. I have read the Complaint filed in this action.
ie The products and services that the plaintiff in this action alleges Global++ created

and operated have been disabled, and are no longer active.

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct and this declaration was made this 17" day of July, 2019 in Ontario,

Ryan Hunt

Canada.

DECL. OF RYAN HUNT ISO OF MTD

 

CASE NO. 3:19-cv-03425-JST

 
